Citation Nr: 0739605	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-31 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for osteoporosis, direct 
and as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, that denied the above claim.


FINDING OF FACT

Osteoporosis did not have its onset during active service, 
result from disease or injury in service, or is caused or 
aggravated by the service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
osteoporosis, on a direct basis and as secondary to service-
connected diabetes mellitus, have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service- connected disease or injury."  38 C.F.R. § 
3.310(a).  Also, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  See 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)); 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The service medical records are negative for any complaints 
or findings of osteoporosis, and such disability was not 
diagnosed until October 2003, 33 years after service.  The 
Board must note the lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorder.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

In addition, there is no competent evidence or medical 
opinion contained in the post-service private and VA medical 
records showing that osteoporosis is related to service.  
Therefore, the preponderance of evidence is against service 
connection for osteoporosis on a direct basis based on 
service and post-service treatment records, both providing 
evidence against such a finding.

Furthermore, there is no competent medical evidence of record 
showing that the veteran's osteoporosis is caused or 
aggravated by the service-connected diabetes mellitus.  
Private medical records from Holistica reveal that the 
veteran was diagnosed as having early osteoporosis following 
a bone density test.  The veteran's private physician, Dr. 
J.S.T., opined in a letter dated February 2006 that it cannot 
be ruled out that there exists a relationship between his 
Diabetes Mellitus, and his early onset Osteoporosis."  

The Board finds that the phrasing of this opinion is 
inconclusive and speculative as the physician did not give a 
clear opinion or provide a rationale regarding the 
relationship between the veteran's osteoporosis and diabetes 
mellitus.  Service connection may not be based on resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The Board finds that this statement is entitled to 
almost no probative weight.      

VA medical records from October 2003 stated that the etiology 
of the osteoporosis was unknown and the physician noted that 
the association between diabetes mellitus and osteoporosis 
was controversial.  

The April 2004 VA examination report stated that the veteran 
was referred to endocrinology and all secondary causes of 
osteoporosis had been ruled out, including diabetes, which 
was well controlled, providing evidence against claim.  
Furthermore, the April 2004 VA examiner provided a definitive 
opinion that the veteran's osteoporosis was not related to 
his service-connected diabetes mellitus.  As the examiner 
provided a rationale as support for his opinion, it is found 
to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  

During July 2005 VA treatment, the physician advised the 
veteran that there was a possibility of a connection between 
diabetes and osteoporosis, but it was difficult to blame any 
single factor.  The Board finds that this is generally 
negative evidence against the veteran's claim for service 
connection for osteoporosis as secondary to diabetes 
mellitus.  The VA physicians clearly stated that there was 
only a possibility that his disability could be related to 
diabetes mellitus.  See 38 C.F.R. § 3.102.  

The Board finds that the post-service treatment records also 
provides limited evidence against this claim, failing to 
indicate any connection (or any indication of a connection) 
between the two disorders in extensive medical records. 

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
osteoporosis to service or to his service-connected diabetes 
mellitus, and the medical evidence of record does not 
otherwise demonstrate it is related to service.  In fact, it 
provides evidence against such a finding.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. 

In this case, since the veteran's claims for entitlement to 
service connection were denied by the RO and are also being 
denied by the Board, as discussed herein, there is no 
potential effective date or disability rating issue that 
would warrant additional notice as to the service connection 
issue.  See Dingess/Hartman, 19 Vet. App. at 473.  The RO 
did, however, send the veteran a letter in May 2006 notifying 
him that if compensation was granted, a disability rating and 
an effective date would be assigned.  In the usual course of 
events, VA would readjudicate the pending claim after 
providing such notice.  The fact that this did not occur in 
this case, however, is harmless error since such notice was 
not even required for the reasons given above.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on October 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.  An additional letter was sent in January 2006.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that the service and post-service medical 
record provides evidence against this claim to the point that 
a VA etiology opinion (beyond the one cited above) is not 
needed in this case. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  All identified, pertinent evidence, 
including the veteran's service medical records and post-
service treatment records, has been obtained and associated 
with the claims file.  The appellant was afforded a VA 
medical examination on April 2004.  Significantly, neither 
the appellant nor his or her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Entitlement to service connection for osteoporosis, direct 
and as secondary to service-connected diabetes mellitus, is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


